Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement is between CREDENCE SYSTEMS CORPORATION, a
California corporation (the “Company”) and BRETT HOOPER, an individual
(“Executive”). This Agreement shall become effective on the date of the
Company’s merger with NPTest Holdings Corporation (“NPTest”) (the “Effective
Time”).

 

1. POSITION AND RESPONSIBILITIES

 

a. Position. Executive shall be employed by the Company to render services to
the Company in the position of Senior Vice President of Human Resources for a
period of two (2) years. Executive shall perform such duties and
responsibilities as are normally related to such position in accordance with the
standards of the industry and any additional duties now or hereafter assigned to
Executive by the Company. Executive shall abide by the rules, regulations, and
practices as adopted or modified from time to time in the Company’s sole
discretion.

 

b. Other Activities. Except upon the prior written consent of the Company,
Executive will not, during the term of this Agreement, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that might interfere
with Executive’s duties and responsibilities hereunder or create a conflict of
interest with the Company.

 

c. No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, Executive’s employment with the Company, and the performance of
Executive’s proposed duties under this Agreement shall not violate any
obligations Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.

 

2. COMPENSATION AND BENEFITS

 

a. Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive a salary at the rate of One Hundred
and Eighty Thousand Dollars ($180,000) per year (“Base Salary”). The Base Salary
shall be paid in accordance with the Company’s regularly established payroll
practice.

 

b. Current-Year NPTest Incentive Compensation. The Company agrees that Executive
shall continue participating in his current NPTest incentive compensation plan
for the remainder of the plan year in which the Effective Time occurs. Executive
shall receive any incentive compensation payment earned under such plan for the
current year in accordance with its terms. Thereafter, Executive shall cease to
be eligible for any further payments under his incentive compensation
arrangements with NPTest.



--------------------------------------------------------------------------------

c. Incentive Bonus. For each full fiscal year of his employment with the
Company, Executive shall be eligible for an annual incentive bonus, based on his
attainment of performance goals established by the Company (“Annual Bonus”). For
his first full fiscal year of his employment with the Company, the target for
Executive’s Annual Bonus shall be fifty percent (50%) of his Base Salary. For
subsequent fiscal years, the target for Executive’s Annual Bonus shall be
determined by the Company in accordance with the target bonuses established for
other senior Company executives.

 

d. Benefits. Executive shall be eligible to participate in the benefits made
generally available by the Company to similarly-situated executives, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company’s sole discretion.

 

e. Expenses. The Company shall reimburse Executive for reasonable business
expenses incurred in the performance of Executive’s duties hereunder in
accordance with the Company’s expense reimbursement guidelines.

 

3. AT-WILL EMPLOYMENT; TERMINATION BY COMPANY

 

a. At-Will Termination by Company. The Company may terminate Executive’s
employment with the Company at any time, for any reason or no reason at all,
upon thirty (30) days’ advance written notice.

 

b. Severance. Except in situations where the employment of Executive is
terminated For Cause, By Death or By Disability (as defined in Section 4 below),
in the event that the Company terminates the employment of Executive at any
time, the Company will provide salary continuation payments for a period of
twelve (12) months (the “Severance Period”). On the date of such termination,
any unvested portion of Executive’s stock options shall become immediately
vested and exercisable to the extent that the options would have otherwise
become vested and exercisable during the Severance Period. In addition, if
Executive elects to continue his health coverage under COBRA, the Company shall
pay the premiums for Executive’s COBRA coverage until the earlier of the
following: (1) the end of the Severance Period or (2) Executive becomes covered
by another employer’s health plans. Executive’s eligibility for all of the
foregoing severance benefits is conditioned on Executive having first signed a
release of claims in a form provided by the Company.

 

4. OTHER TERMINATIONS BY COMPANY

 

a. Termination for Cause. For purposes of this Agreement, “for Cause” shall
mean: (i) Executive commits a crime involving dishonesty, breach of

 

2



--------------------------------------------------------------------------------

trust, or physical harm to any person; (ii) Executive willfully engages in
conduct that is in bad faith and materially injurious to the Company, including
but not limited to, misappropriation of trade secrets, fraud or embezzlement;
(iii) Executive commits a material breach of this Agreement, which breach is not
cured within twenty days after written notice to Executive from the Company;
(iv) Executive willfully refuses to implement or follow a lawful policy or
directive of the Company, which breach is not cured within twenty days after
written notice to Executive from the Company; or (v) Executive willfully engages
in misfeasance or malfeasance demonstrated by a pattern of failure to perform
job duties diligently and professionally. The Company may terminate Executive’s
employment for Cause at any time, without any advance notice. The Company shall
pay to Executive all compensation to which Executive is entitled up through the
date of termination for Cause, subject to any other rights or remedies of
Employer under law; and thereafter all obligations of the Company under this
Agreement shall cease.

 

b. By Death. Executive’s employment shall terminate automatically upon
Executive’s death. The Company shall pay to Executive’s beneficiaries or estate,
as appropriate, any compensation then due and owing. Thereafter all obligations
of the Company under this Agreement shall cease. Nothing in this Section shall
affect any entitlement of Executive’s heirs or devisees to the benefits of any
life insurance plan or other applicable benefits.

 

c. By Disability. If Executive becomes eligible for the Company’s long term
disability benefits or if, in the sole opinion of the Company, Executive is
unable to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment for more than ninety
(90) consecutive days or more than one hundred and twenty (120) days in any
twelve-month period, then, to the extent permitted by law, the Company may
terminate Executive’s employment. The Company shall pay to Executive all
compensation to which Executive is entitled up through the date of termination,
and thereafter all obligations of the Company under this Agreement shall cease.
Nothing in this Section shall affect Executive’s rights under any disability
plan in which Executive is a participant.

 

5. TERMINATION BY EXECUTIVE

 

Executive may terminate his employment with the Company at any time for any
reason or no reason at all, upon thirty (30) days’ advance written notice.
During such notice period Executive shall continue to diligently perform all of
his duties hereunder. The Company shall have the option, in its sole discretion,
to make Executive’s termination effective at any time prior to the end of such
notice period as long as the Company pays Executive all compensation to which
Executive is entitled up through the last day of the four week notice period.
Thereafter all obligations of the Company shall cease.

 

3



--------------------------------------------------------------------------------

6. TERMINATION OBLIGATIONS

 

a. Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.

 

b. Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees. Executive shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Executive’s employment by the
Company.

 

7. INVENTIONS AND PROPRIETARY INFORMATION; PROHIBITION ON THIRD PARTY
INFORMATION

 

a. Proprietary Information Agreement. Executive agrees to sign and be bound by
the terms of the Company’s standard Employee Proprietary Information and
Inventions Agreement (“Proprietary Information Agreement”).

 

b. Non-Solicitation. Executive acknowledges that because of Executive’s position
in the Company, Executive will have access to material intellectual property and
confidential information. During the term of Executive’s employment and for a
period of twelve (12) months thereafter, in addition to Executive’s other
obligations hereunder or under the Proprietary Information Agreement, Executive
shall not, for Executive or any third party, directly or indirectly (a) divert
or attempt to divert from the Company any business of any kind, including
without limitation the solicitation of or interference with any of its
customers, clients, members, business partners or suppliers, or (b) solicit or
otherwise induce any person employed by the Company to terminate his employment.

 

c. Non-Disclosure of Third Party Information. Executive represents and warrants
and covenants that Executive shall not disclose to the Company, or use, or
induce the Company to use, any proprietary information or trade secrets of
others at any time, including but not limited to any proprietary information or
trade secrets of any former employer, if any; and Executive acknowledges and
agrees that any violation of this provision shall be grounds for Executive’s
immediate termination and could subject Executive to substantial civil
liabilities and criminal penalties. Executive further specifically and expressly
acknowledges that no officer or other employee or representative of the Company
has requested or instructed Executive to disclose or use any such third party
proprietary information or trade secrets.

 

4



--------------------------------------------------------------------------------

8. ARBITRATION

 

Executive and the Company agree that any dispute, controversy or claim between
them shall be settled exclusively by final and binding arbitration in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association (the “AAA Rules”). A neutral and impartial
arbitrator shall be chosen by mutual agreement of the parties or, if the parties
are unable to agree upon an arbitrator within a reasonable period of time, then
a neutral and impartial arbitrator shall be appointed in accordance with the
arbitrator nomination and selection procedure set forth in the AAA Rules. The
arbitrator shall apply the same substantive law, with the same statutes of
limitations and remedies, that would apply if the claims were brought in court.
The arbitrator also shall prepare a written decision containing the essential
findings and conclusions upon which the decision is based. Either party may
bring an action in court to compel arbitration under this Agreement or to
enforce an arbitration award. Otherwise, neither party shall initiate or
prosecute any lawsuit in any way related to any claim subject to this agreement
to arbitrate. Any arbitration held pursuant to this Paragraph shall take place
in Santa Clara County, California. Each party shall pay its own costs and
attorneys’ fees, unless a party prevails on a statutory claim and the statute
provides that the prevailing party is entitled to payment of its attorneys’
fees. In that case, the arbitrator may award reasonable attorneys’ fees and
costs to the prevailing party as provided by law. The Company agrees to pay the
costs and fees of the arbitrator. THE PARTIES UNDERSTAND AND AGREE THAT THIS
AGREEMENT CONSTITUTES A WAIVER OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS
OR CONTROVERSIES COVERED BY THIS AGREEMENT.

 

9. AMENDMENTS; WAIVERS; REMEDIES

 

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.

 

10. ASSIGNMENT; BINDING EFFECT

 

a. Assignment. The performance of Executive is personal hereunder, and Executive
agrees that Executive shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement. This Agreement
may be assigned or transferred by the Company; and nothing in this Agreement
shall prevent the consolidation, merger or sale of the Company or a sale of any
or all or substantially all of its assets.

 

5



--------------------------------------------------------------------------------

b. Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.

 

11. NOTICES

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail. Executive shall be obligated to
notify the Company in writing of any change in Executive’s address. Notice of
change of address shall be effective only when done in accordance with this
paragraph.

 

Company’s Notice Address:

 

Credence Systems Corporation

1421 California Circle

Milpitas, CA 95035

 

Executive’s Notice Address:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

12. SEVERABILITY

 

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 

6



--------------------------------------------------------------------------------

13. TAXES

 

All amounts paid under this Agreement (including without limitation Base Salary
and Severance) shall be paid less all applicable state and federal tax
withholdings and any other withholdings required by any applicable jurisdiction.

 

14. GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

15. INTERPRETATION

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 

16. OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

 

Executive agrees that any and all of Executive’s obligations under this
agreement shall survive the termination of employment and the termination of
this Agreement.

 

17. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

 

18. AUTHORITY

 

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

19. ENTIRE AGREEMENT

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Executive Proprietary
Information and Inventions Agreement, the Arbitration

 

7



--------------------------------------------------------------------------------

Agreement, and the Stock Plan and Stock Option Agreement of the Company). To the
extent that the practices, policies or procedures of the Company, now or in the
future, apply to Executive and are inconsistent with the terms of this
Agreement, the provisions of this Agreement shall control. Any subsequent change
in Executive’s duties, position, or compensation will not affect the validity or
scope of this Agreement.

 

20. EXECUTIVE ACKNOWLEDGEMENT

 

EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL COUNSEL
CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON HIS OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

CREDENCE SYSTEMS CORPORATION:   BRETT HOOPER: By:  

/s/ Graham J. Siddall

--------------------------------------------------------------------------------

 

/s/ Brett Hooper

--------------------------------------------------------------------------------

    Graham J. Siddall         Chairman and Chief Executive Officer    

 

8